DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dennler (U.S. Patent no. 3,026,059).

With respect to claim 1, Dennler discloses a fishing line spooler 15, comprising: a clamp (“clamp”; 16, 17) selectively securable to a fishing rod shaft 14 having a longitudinal axis; and a mounting shaft 46 having a length and longitudinal axis; wherein the mounting shaft is configured to receive a supply spool 57 along its length, the supply spool having fishing line stored thereon, and wherein the supply spool is configured to rotate around the mounting shaft; wherein the mounting shaft is selectively securable to the clamp in a first orientation (for example, orientation as shown in figure wherein shaft 46 is parallel with rod 14) with a supply spool thereon, wherein in the first orientation the longitudinal axis of the mounting shaft is parallel to the longitudinal axis of the fishing rod shaft (fig. 1); wherein the mounting shaft is selectively securable (via adjustment of set screw 27; col. 3, ll. 47-54) to the clamp in a second orientation with a supply spool mounted thereon, wherein in the second orientation the longitudinal axis of the mounting shaft is perpendicular (see figures 6, 7) to the longitudinal axis of the fishing rod shaft; wherein the fishing line spooler is configured to refill a fishing line on a spinning reel on the fishing rod shaft in the first orientation of the mounting shaft (for example, in figure 1); and wherein the fishing line spooler is configured to refill a fishing line on a casting reel on the fishing rod shaft in the second orientation of the mounting shaft (for example, in figure 6 &7).

With respect to claim 2, Dennler discloses the fishing line spooler of claim 1, wherein the clamp defines at least two transverse passages having different diameters so that the clamp is selectively securable to fishing rod shafts of different diameters.

With respect to claim 4, Dennler discloses the fishing line spooler of claim 1, wherein the clamp includes a line guide (42, 43), and wherein a fishing line stored on the supply spool and being fed to the fishing reel is directed through the line guide to change the direction of the fishing line between the supply spool and the fishing rod reel (for example, in figure 1, the fishing line changes direction at the line guide 42, 43 between supply spool 57 and spinning reel 10).

With respect to claim 11, Dennler discloses the fishing line spooler of claim 1, wherein the clamp includes a clamp body 18 and a clamp top 17, wherein the clamp top is selectively rotatable (via 21) into a concave configuration to receive larger diameter fishing rods or a convex configuration to receive smaller diameter fishing rods.

With respect to claim 14, Dennler discloses a method comprising: securing a clamp 15 of a fishing line spooler to a fishing rod 14 having a longitudinal axis, wherein the clamp defines a transverse passage (passage defined by 16 and 17) extending from a front side of the clamp to a rear side of the clamp for receiving the fishing rod; placing a supply spool 57 with fishing line stored thereon on a mounting shaft 46, wherein the supply spool is rotatable around the mounting shaft, wherein the mounting shaft is securable to the clamp in a first orientation (see figure 1, for example) parallel to the longitudinal axis of the fishing rod, and wherein the mounting shaft is securable to the clamp in a second orientation (see figure 6, for example) perpendicular to the longitudinal axis of the fishing rod; and refilling a fishing line on a spinning reel on the fishing rod while the mounting shaft is in the first orientation or refilling a fishing line on a casting reel on the fishing rod while the mounting shaft is in the second orientation.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennler in view of DE 202007007800U1 (hereinafter DE ‘800).

With respect to claim 5, Dennler does not teach wherein the line guide is a line counter.  DE ‘800 discloses a line counter 9 between a fishing reel and supply spool (supply spool mounted on spindle 13).  The line counter helps determine the amount of line that has been dispensed and loaded onto the fishing reel spool. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Dennler with the line counter as taught by DE ‘800 so that the amount of line dispensed to the receiving fishing reel spool can be readily known. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennler in view of Bagby (U.S. Patent no. 3951354A).

With respect to claim 6, Dennler discloses the clamp includes a first clamp half 16 and a second clamp half 17 to be selectively movable between an open position (position to release fishing rod) and a closed position (position to hold/clamp onto fishing rod), and wherein the fishing rod shaft is securable between the first clamp half and the second clamp half in the closed position.  

Dennler does not teach the clamp members to be hinged together.  Bagby discloses a fishing reel loading and unloading device having a hinged (via pin 86) first clamp half 80 and second clamp half 84.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Dennler with a hinged connection, as taught by Bagby, because such is a known and obvious variant clamping mechanisms. 




Allowable Subject Matter
Claims 16-20 are allowed over the prior art of record. 

Claims 3, 7-10, 12, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth a tensioning element configured to extend around a fishing line on the supply spool; wherein the tensioning element is an elastic band; and wherein the tensioning element is arranged so that the fishing line extends through an opening defined by the tensioning element as the fishing line leaves the supply spool.


Claim 7 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the clamp defines a spinning reel passage which the mounting shaft extends through in the first orientation and a casting reel passage which the mounting shaft extends through in the second orientation, and wherein the casting reel passage is different from the spinning reel passage.  Claims 8 and 9 are allowed by virtue of their dependence from claim 7. 


Claim 10 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the clamp includes a top end defining an opening with an orientation different from the first orientation and the second orientation, and wherein the mounting shaft may be placed through the opening so that a majority of the length of the mounting shaft is stored within an interior volume of the clamp.

Claim 12 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the clamp comprises a clamp body and a spacing shaft, wherein the spacing shaft has a proximal end secured to the clamp body and a distal end spaced away from the clamp body, and wherein the spacing shaft defines a spacing shaft passage through the distal end of the spacing shaft, wherein the first orientation of the mounting shaft is with the mounting shaft extending through the spacing shaft passage with the spacing shaft in a first position; and wherein the second orientation of the mounting shaft is with the mounting shaft extending through the spacing shaft passage with the spacing shaft in a second position.  Claim 13 is allowed by virtue of its dependence from claim 12. 

Claim 15 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of method steps set forth including placing a tensioning element around a fishing line on the supply spool, wherein the tensioning element is an elastic band having an opening; and feeding the fishing line on the supply spool through the opening as the fishing line leaves the supply spool and extends toward a fishing rod reel.

Claim 16 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a clamp including a first clamp half and a second clamp half hinged to be selectively movable between an open position or a closed position wherein in the closed position the clamp is configured to engage a fishing rod shaft with a longitudinal axis; a spinning reel passage extending through the clamp; a casting reel passage extending through the clamp; and a mounting shaft; wherein the spinning reel passage and the casting reel passage have perpendicular axes; wherein the mounting shaft, with a supply spool mounted thereon, is selectively mountable in a first orientation extending through the casting reel passage; and wherein the mounting shaft, with a supply spool of fishing line stored thereon, is selectively mountable in a second orientation extending through the spinning reel passage.  Claims 17-20 are allowed by virtue of their dependence from claim 16. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rogers et al, Russow, Koehler et al, Karr et al, Prowant disclose fishing line loaders that can change orientation of the supply line relative to the fishing rod. 
English discloses a fishing line refills tool having a mounting shaft and various sized apertures to accommodate different size diameter fishing rods. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/